Mr. Justice McGowaN.
I concur. Without going into the inquiry whether the mortgage itself of the foundry, “with all the working implements, machinery, and tools therewith connected, now on the premises,” &c., did not really mean the foundry in working condition as a whole, with all its incidents and appurtenances, including such working implements as might be pr’o-cured in place of those worn out or abandoned in running the establishment as a foundry, it seems to me that the purchaser at the sale ordered by the court has the right to stand on the very terms of the decree and advertisement under which he purchased, as constituting his contract, without going back of that to inquire whether the decree of sale was not expressed inaccurately, or at least in terms wanting in precision. The terms of the decree were, “all that lot of land and all the buildings thereon, including machine and workshops and foundry, with all the working implements, machinery, and tools therewith connected, now on the premises,” &c. The plaintiff was a party to the proceeding in which this decree was rendered and did not appeal. The sale was advertised accordingly, and it seems to me that it is now too late for him to claim that the Avords, “now on the premises,” inserted in the decree, really meant, by a process of reasoning, the date of the mortgage, and not that of the decree in which the expression occurs. A purchaser at a judicial sale cannot be affected by mere irregularities in the proceedings.